Title: To John Adams from James Lovell, 30 December 1777
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       30th Decr. 1777
      
     
     Mr. Geary otherways engaged has given me the pleasure of forwarding this Intelligence from your friend Jefferson respecting the ready concurrence of the Dominion with the Articles sent lately to the States in a hope of cementing them together in a firm League.
     I am particularly rejoyced at this dispatch at this critical time when things appear almost desperate in this neighbourhood. As a secret I tell you that there is the greatest risque that the army will be disbanded in a short season, for the Commissary’s and Quarter Master’s departments are ruined. I hope Robt. Morris will take up the first himself immediately or as a Director; Buchannan is as incapable as a child and knows not how he can feed the army 3 Weeks from any parts, or how to feed them from day to day with what he has on hand. Mutiny is at present suppressed. The Clothier is little better and the Director General of Hospitals is at his wits end. Trumbull would be deified if he was on the spot, send him from Boston if there.
     The Board of War with military drivers are Quarter masters owing to the Imbicility of the Government of this State which must be changed after the present glaring conviction of its Impotence. If at any day it musters courage to legislate it finds itself without executive. Yr. frozen fingered Servt.
     
      JL
     
    